Exhibit 10.2

 

[g124701mqimage002.gif]

 

CONFIRMATION

 

DATE:

October 27, 2004

 

 

 

 

TO:

Boise Southern Company

 

 

 

 

Telephone No.:

208-384-6073

 

Facsimile No. :

208-384-4920

 

Attention :

Wayne Rancourt

 

 

 

FROM:

J. Aron & Company

 

 

 

 

SUBJECT:

Swap Transaction

 

 

 

 

REF NO:

NUUS410F0 (600000000) / (006 436 281)

 

 

The purpose of this communication is to set forth the terms and conditions of
the above referenced transaction entered into on the Trade Date specified below
(the “Transaction”) between J. Aron & Company (“ARON”), and Boise Southern
Company (“Counterparty”), guaranteed by Boise Cascade Corporation. This
communication constitutes a “Confirmation” as referred to in paragraph 2. below.

 

1.             The definitions and provisions contained in the 2000 ISDA
Definitions (the “Definitions”), as published by the International Swaps and
Derivatives Association, Inc. are incorporated into this Confirmation.

 

2.     This Confirmation evidences a complete and binding agreement between you
and us as to the terms of the Transaction to which this Confirmation relates.  
In addition, you and we agree to use all reasonable efforts promptly to
negotiate, execute and deliver an agreement in the form of the ISDA Master
Agreement (Multicurrency-Cross Border) (the “ISDA Form”), with such
modifications as you and we will in good faith agree. Upon the execution by you
and us of such an agreement or if such an agreement or other form of ISDA master
agreement has already been executed by you and us, this Confirmation will
supplement, form a part of, and be subject to that agreement. Until we execute
and deliver that agreement, this Confirmation, together with all other documents
referring to the ISDA Form (each a “Confirmation”) confirming transactions (each
a “Transaction”) entered into between us (notwithstanding anything to the
contrary in a Confirmation), shall supplement, form a part of, and be subject to
an agreement (which shall survive the termination of this Transaction) in the
form of the ISDA Form as if we had executed an agreement in such form effective
as of the Trade Date of the first Transaction between us (but without any
Schedule except for (i) the election of Loss and Second Method, New York law
(without regard to the conflicts of law principles) as the governing law and US
Dollars as the Termination Currency, (ii) the election that subparagraph (ii) of
Section 2(c) will not apply to Transactions, and (iii) the replacement of the
word “third” in the last line of Section 5(a)(i) with the word “first”).   In
the event of any inconsistency between the Definitions, the ISDA Form and this
Confirmation, this Confirmation will govern.

 

3.   The terms of the particular Transaction to which this Confirmation relates
are as follows:

 

Notional Amount:

USD 232,000,000

 

 

Trade Date:

October 27, 2004

 

 

Effective Date:

December 20, 2004

 

1

--------------------------------------------------------------------------------


 

Termination Date:

December 20, 2019, subject to adjustment in accordance with the Modified
Following Business Day Convention and, subject to early termination as set forth
under “Additional Provisions” below.

 

 

Floating Rate Amounts:

 

 

 

Floating Rate Payer:

ARON

 

 

Floating Rate Payer Payment Dates:

Quarterly, on each March 20th, June 20th, September 20th, and December 20th,
commencing on March 20, 2005 and ending on the Termination Date, subject to
adjustment in accordance with the Modified Following Business Day Convention.

 

 

Floating Rate Option:

USD-LIBOR-BBA

 

 

Floating Rate Designated Maturity:

3 Months

 

 

Floating Rate Spread:

None

 

 

Floating Rate Reset Dates:

The first day of each Calculation Period

 

 

Floating Rate Day Count Fraction:

Actual/360

 

 

Floating Rate Period End Dates:

Adjusted in accordance with the Modified Following Business Day Convention.

 

 

Fixed Amounts:

 

 

 

Fixed Rate Payer:

Counterparty

 

 

Fixed Rate Payer Payment Dates:

Semi-annually, on each June 20th and December 20th, commencing on June 20, 2005
and ending on the Termination Date, subject to adjustment in accordance with the
Modified Following Business Day Convention.

 

 

Fixed Rate:

4.9744%

 

 

Fixed Rate Day Count Fraction:

30/360

 

 

Fixed Rate Period End Dates:

Unadjusted

 

 

Business Days:

New York and London

 

 

Calculation Agent:

ARON

 

 

4. Documentation:

ISDA Master Agreement with ARON Schedule

 

 

5. Additional Provisions:

 

 

 

 

(a) Early Termination

 

 

 

 

 

Mandatory Early Termination:

Applicable

 

2

--------------------------------------------------------------------------------


 

 

(b) Settlement Terms

 

 

 

Mandatory Early Termination Date:

The Effective Date

 

 

Business Day Convention for Mandatory Early Termination Date:

Modified Following

 

 

Cash Settlement Valuation Time:

11:00 a.m. New York time

 

 

Cash Setttement Valuation Date:

The second Valuation Business Day preceding the Mandatory Early Termination Date

 

 

Valuation Business Days:

New York and London

 

 

Cash Settlement Method:

Cash Price

 

 

Cash Settlement Reference Banks:

To be agreed on the Mandatory Early Termination Date

 

 

Quotation Rate:

To be determined by Calculation Agent on the Mandatory Early Termination Date

 

 

6. Credit Support Documents:

(a)  Standard Guaranty of The Goldman Sachs Group, Inc.

 

 

 

(b)  Guaranty of Boise Cascade Corporation

 

 

7. Account Details:

 

 

 

Payments to ARON:

 

 

 

For the Account of:

J. Aron & Company

Name of Bank:

Citibank, N.A. New York

Account No:

09292521

SWIFT No:

021000089

 

 

GSCM Inquiries

Swap Operations

 

J. Aron & Company

 

Telephone No.: 212-357-7836

 

Facsimile No.: 212-902-5692

 

 

Payments to Counterparty:

In accordance with Counterparty’s written instructions as set forth below or
otherwise delivered to ARON. ARON shall make no payments without having received
(i) such written instructions and (ii) a fully executed facsimile copy of this
Confirmation or other written acceptance of the terms hereof.

 

 

For the Account of:

OfficeMax Incorporated

Name of Bank:

JP Morgan Chase NY

Account No:

304-153346

SWIFT CODE:

021 000 021

 

8. Offices:

 

(a)   The Office of ARON for this Transaction is 85 Broad Street, New York, New
York, 10004.

 

(b)   The Office of Counterparty for this Transaction is 1111 West Jefferson
Street, Boise, Idaho, 83728

 

3

--------------------------------------------------------------------------------


 

9.     Counterparty hereby agrees (a) to check this Confirmation (Reference No.:
NUUS410F0 (600000000)) carefully and immediately upon receipt so that errors or
discrepancies can be promptly identified and rectified and (b) to confirm that
the foregoing correctly sets forth the terms of the agreement between ARON and
Counterparty with respect to the particular Transaction to which this
Confirmation relates, by manually signing this Confirmation and providing the
other information requested herein and immediately returning an executed copy to
Swap Administration, facsimile No. 212-902-5692.

 

 

Very truly yours,

 

 

 

J. ARON & Company

 

 

 

 

 

By:

/s/ Carlos A. Landaure

 

 

Name:

 

Title:

 

Agreed and Accepted By:
BOISE SOUTHERN COMPANY

 

 

By:

/s/ Ted Crumley

 

Name:

Title:

 

Counterparty Reference No.:

 

4

--------------------------------------------------------------------------------